PER CURIAM.
The chief disciplinary counsel seeks discipline for William M. Tackett’s conduct relating to an ex parte communication with one judge and, in an unrelated matter, his questioning of the integrity of a different judge. The parties have submitted the case based principally on a stipulation of facts as supplemented by additional testimony taken before a disciplinary hearing panel.
Upon de novo review of the stipulated facts and other record evidence, and after hearing argument from the parties, this Court finds that the stipulated facts and other record evidence do not support a finding of intentional misrepresentation or falsehood by William M. Tackett. The stipulated facts and other record evidence do show that Mr. Tackett violated: (1) Rule 4-3.5 (prohibiting improper ex parte communications) and (2) Rule 4-8.2(a) (prohibiting statements concerning the integrity of a judge the lawyer knows to be false or has reckless disregard as to the statements’ truth or falsity).
Considering all the aggravating and mitigating factors with respect to the proper discipline, including the absence of any prior violations by Mr. Tackett, his cooperation with disciplinary authorities, his admission that the conduct was improper, and his willingness to accept sanctions, this Court determines that Mr. Tackett should be, and he is hereby, reprimanded.
WHITE, C.J., WOLFF, STITH and TEITELMAN, JJ., and DRAPER, SHAW and QUIGLESS, Sp.JJ., concur.
PRICE, LIMBAUGH and RUSSELL, JJ., not participating.